Citation Nr: 1039721	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for claimed residuals, including heart/sternum damage, 
following VA hospitalization from August 6, 1988 to September 25, 
1988.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from January to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A hearing at the RO and a Board video conference hearing were 
scheduled for February 2008 and April 2008, respectively.  The 
Veteran failed to appear for both scheduled hearings.  
Subsequently, he has not provided any explanation for the failure 
to appear nor has he requested a rescheduled hearing.  The case, 
therefore, will be processed as though the request for a hearing 
had been withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran was hospitalized at the VAMC in Nashville, TN 
from August 6, to September 25, 1988, during which time the 
following operative procedures were performed: left 
catheterization (August 9); coronary artery bypass surgery x 2 
(August 16); debridement due to infection (August 26 and 31); and 
sternal debridement, mediastinal debridement and wound closure 
with muscle flaps (September 8).

2.  The file contains several consent forms which were signed by 
the Veteran and his treating VA physician(s) during the course of 
the 1988 hospitalization, indicating that the Veteran understood 
that the nature and reasons for the medical procedures being 
undertaken, and acknowledging that he was aware of the 
alternatives, possible risks, complications and benefits 
associated with the surgery, to include acknowledging the risk of 
infection.

3.  There has been no clinical evidence of additional chronic 
disability, to include claimed heart and sternum damage, shown as 
a result of any of the procedures performed and treatment 
provided during the August to September 1988 VA hospitalization.  

4.  Infections which developed and were treated after the August 
16, 1988 coronary bypass surgery x 2 and which required an 
additional operative procedure on September 8, 1988, were 
reasonably foreseeable consequences of that surgery.  

5.  There has been no competent evidence presented supporting a 
conclusion that the Veteran's claimed (but not clinically shown) 
heart and sternum damage were caused or aggravated by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to the 
Veteran; nor was such the result of an event which was not 
reasonably foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, to include heart 
and sternum damage, claimed as resulting from treatment received 
from a Department of Veterans Affairs Medical Center (VAMC) in 
August and September 1988, have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 17.32 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Under the law, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Title 38, United States Code, Section 1151 provides that where a 
veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA medical or surgical 
treatment, compensation shall be awarded in the same manner as if 
such disability were service connected.  See Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. 
Principi, 16 Vet. App. 1, 3 (2002).

The notice required by the VCAA can be divided into three 
elements. Specifically, VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board observes that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
initially adjudicated the claim on appeal in December 2005.  
Review of the claims folder reveals compliance with the VCAA and 
the timing requirements.  In a letter dated in September 2005, 
the RO specifically advised the Veteran of the evidence needed to 
substantiate his claim brought under the provisions of 38 
U.S.C.A. § 1151, including an explanation of what evidence VA was 
obligated to obtain or to assist the Veteran in obtaining and 
what evidence or information the Veteran was responsible to 
provide.

In Dingess v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an application 
for a service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate the claim.  19 Vet. App. 473 (2006); see also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the Veteran of what is required to establish a disability 
rating and effective date for the award of benefits will be 
assigned if eligibility for a benefit is awarded.  This notice 
was provided to the appellant in April 2006.

Following both the aforementioned September 2005 and April 2006 
notice, subsequent adjudication of the claim on appeal was 
undertaken in a Statement of the Case (SSOC) issued in January 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In sum, the record 
indicates that the Veteran received appropriate notice pursuant 
to the VCAA.  38 U.S.C.A. § 5103(a).  

With respect to the duty to assist, the RO has obtained the 
relevant VA medical records, specifically including all available 
clinical records relating to the August and September 1988 
hospitalization and medical procedures performed during that 
time.  See 38 U.S.C.A. § 5103A(d).  The Veteran has also 
submitted his own statements and contentions for the record. 

The Board notes that no VA examination or opinion has been 
furnished in this case and the Veteran's representative has 
requested that VA seek the opinion of a neutral third 
party/independent medical expert (IME) in order to address the 
issue of negligence which the Veteran has raised in this case.  
When, in the judgment of the Board, expert medical opinion, in 
addition to that available within the VA, is warranted by the 
medical complexity or controversy involved in an appealed case, 
the Board may secure an advisory medical opinion from one or more 
independent medical experts (IME) who are not VA employees.  38 
U.S.C.A. § 7109(a); 38 C.F.R. §§3.328(a), 20.901(d).

Given the evidence of record, the Board finds that neither a VA 
medical examination/opinion or the opinion of a neutral third 
party/IME is necessary in this case.  38 C.F.R. § 3.159(c) (4) 
(2010).  As set forth in more detail below, the most probative 
evidence shows that no chronic additional disability resulted 
from the treatment at issue and moreover shows that the events 
which occurred during the course of the VA treatment were 
reasonably foreseeable.  Under these circumstances, an 
examination or opinion addressing the negligence issue is not 
necessary, as other elements critical to the success of the claim 
have not been met.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements 
to consider in determining whether a VA medical examination must 
be provided).  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor his representative has 
identified, and the  record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran filed his original compensation claim brought under 
the provisions of 38 U.S.C. § 1151 in July 2004.  He maintains 
that heart and sternum damage resulted from surgical procedures 
performed and treatment provided while he was hospitalized at the 
VAMC in Nashville, TN from August 6 to September 25, 1988.  
During that time the Veteran underwent several procedures 
including: left catheterization (August 9); coronary artery 
bypass surgery (August 16); debridement (August 26 and 31); and 
sternal debridement, mediastinal debridements and wound closure 
with muscle flaps (September 8).  

Clinical evidence reflects that the Veteran was hospitalized at 
the VAMC in Nashville, TN from August 6, to September 25, 1988.  
Indications for the hospitalization included the Veteran's 
complaints of chest pain, with a severe episode of pain on August 
4, 1988, as well as a history of inferior myocardial infection 
(October 1986) and severe coronary artery disease (CAD).  

When seen on August 9, 1988, left heart catheterization, left 
ventriculography and selective coronary angiography procedures 
were all performed.  The file contains a consent form signed by 
the Veteran indicating that he understood the nature of the 
proposed procedures, attendant risks involved and the expected 
results.  He was specifically advised that the possible risks of 
the aforementioned procedures included: bleeding; stroke; heart 
attack; trouble breathing; infection; damage to a body part due 
to a blocked blood supply; and death.  

On August 16, 1988, the Veteran underwent coronary artery bypass 
surgery x 2 for treatment of ischemic heart disease.  There was 
no indication of any surgical complication.  The wound was closed 
"in the usual fashion" using #5 stainless steel wire for the 
sternum and sterile dressings were applied.  The Veteran 
tolerated the procedure well and was returned to the ICU in 
stable condition.   

On August 26, 1988, the Veteran underwent sterile debridement 
with insertion of a mediastinal irrigation tube for treatment of 
an infected median sternotomy wound.  It was noted that the 
sternum was stable, but that two sternal wires were in the 
process of cutting through the lower sternal half.  The operative 
report indicated that all of the sternal wires were removed in 
order to address the infection.  The report indicated that the 
Veteran tolerated the procedure well and was in stable condition 
following it.  The file contains a consent form signed by the 
Veteran on August 25, 1988 indicating that he understood the 
nature of the proposed procedures, attendant risks involved and 
the expected results.

On August 31, 1988, a sternal debridement operation was performed 
for treatment of dehiscence of the lower median sternotomy 
closure.  The operative report revealed that 2 lower sternal 
wires had cut through the sternum and were removed.  The wound 
was debrided, packed and covered with a sterile dressing.  The 
Veteran tolerated the procedure well and was returned to the ICU 
in satisfactory condition.  The file contains a consent form 
signed by the Veteran on August 31, 1988 indicating that he 
understood the nature of the proposed procedures (described as 
cleaning the tissues and possibly wiring the bone back together), 
attendant risks involved and the expected results.  

On September 8, 1988, an operative procedure involving sternal 
debridement, mediastinal debridement and wound closure with 
bilateral pectoralis major muscle flaps was performed for 
treatment of sternal dehiscence and osteomyelitis of the sternum.  
The report indicated that the Veteran had undergone coronary 
artery bypass surgery with postoperative complications consisting 
of sternal wound infection, requiring two operations for 
debridement and removal of sternal wires.  Plastic surgery was 
consulted to attempt wound closure; upon consultation there was 
no systemic evidence of sepsis and no evidence of spreading 
infection.  The Veteran consented to attempts at closure using 
bilateral pectoralis muscle flaps and the possible use of skin 
grafts.  The operation yielded no surgical or anesthetic 
complications.   The file contains a consent form signed by the 
Veteran on September 7, 1988 indicating that he understood the 
nature of the proposed procedures, attendant risks involved and 
the expected results.  

The September 25, 1988 discharge summary indicates that the 
Veteran's discharge diagnoses included: ischemic heart disease, 
status post coronary artery bypass x 2; postoperative mediastinal 
wound infection, status post debridement x 2 and rotation muscle 
flap closure; and morbid obesity.  The report indicated that 
immediately following the August 16 bypass surgery, there were no 
significant problems, but that on the 7th day, redness developed 
in the lower aspect of the chest incision, which was not 
associated with sternal instability or drainage from the 
incision.  This was treated with Dicloxacillin, as it was thought 
to be a superficial infection.  On the 9th post-operative day, 
there was some purulent discharge from the incision.  The 
incision was opened revealing a sternal wound infection.  
Subsequently, the entire sternotomy skin incision was opened, the 
sternal wires were removed and debridement was done.  It was then 
determined that mediastinal irrigation had failed, requiring 
another operation and debridement.  Ultimately, plastic surgery 
was consulted and the Veteran underwent bilateral pectoralis 
major muscle flap closure of the sternal wound.  The report 
indicated that the Veteran's post-operative course was very 
smooth and that the Veteran in general returned to a reasonably 
good state of health.  

On discharge, physical examination revealed that extremities were 
normal.  There were no neurological abnormalities.  Chest was 
clear and cardiac examination revealed an apical fourth heart 
sound.  The Veteran's activity was limited to walking and 
climbing steps and the wound was to be checked 3 times a week 
until the drain was removed.  

VA post-hospitalization records dated from September 10 to 25, 
1988 reveal no post-hospitalization complications, or evidence of 
heart/sternum damage.  The wound was described as healing well. 

VA records dated in 2004 and 2005 reflect that the Veteran 
continued to be followed for medical conditions including CAD.  
There was no mention or indication of any heart, sternal or 
muscle damage, related or unrelated to the 1988 hospitalization.

Analysis

The Veteran maintains that medical treatment and surgical 
procedures performed during a hospitalization at the VAMC in 
Nashville, TN from August 6 to September 25, 1988 resulted in 
heart and sternal damage.  He contends that after undergoing 
double bypass open heart surgery, an infection developed which 
was treated with antibiotics for a week, following which he 
underwent another surgery in which his sternum was removed.  He 
stated that shortly thereafter, a plastic surgeon removed muscles 
from his arms and stretched them across the chest to hold the 
chest cavity together.  He asserts that he sustained injuries 
(unspecified) because tainted medical supplies were used in the 
course of the aforementioned procedures.  For the reasons that 
follow, the Board concludes that compensation under section 1151 
is not warranted.

Title 38, United States Code, Section 1151 provides that where a 
veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA medical or surgical 
treatment, compensation shall be awarded in the same manner as if 
such disability were service connected.  See Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. 
Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not 
contend, nor does the evidence reflect that consideration under 
any other theory of entitlement is warranted in conjunction with 
this appeal.

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C. § 1151 filed on or after 
October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Those regulations implemented the provisions of 38 U.S.C. 
§ 1151 and were codified at 38 C.F.R. § 3.361.  The RO 
specifically provided notice of 38 C.F.R. § 3.361 to the Veteran 
in the Supplemental Statement of the Case issued in January 2007.

Section 1151(a) grants compensation for qualifying disabilities 
to veterans in the same manner as if such disability were 
service-connected, under certain circumstances.  See also 38 
C.F.R. § 3.361 (2010).  

Initially, there must be evidence of additional disability, as 
shown by comparing a veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In determining 
whether disability resulted from disease or injury or aggravation 
of an existing disease or injury suffered as a result of VA care, 
the evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability 
must not be the result of willful misconduct.  38 U.S.C.A. § 
1151(a); 38 C.F.R. § 3.301(c)(3).

The additional disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability must be 
attributable to: (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361(d)(2) (2009).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The initial question in this case is whether any additional 
disability due to VA medical or surgical treatment has been 
shown.  The Veteran has generally alleged that he sustained heart 
and sternum damage as a result of the VA treatment, without 
identifying the specific nature of any such alleged additional 
disability.  Consistent with the analogy to a service-connection 
claim, since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish that 
additional disability occurred following VA treatment, but "must 
still submit sufficient evidence of a causal nexus between that 
event and his or her current disability, i.e. that additional 
disability was due to VA medical care to be ultimately successful 
on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 
305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 
(1999) (claim for benefits under 38 U.S.C. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment)..

The Board acknowledges that infections (which as will be 
discussed below were a reasonably foreseeable event of surgery, 
of which the Veteran was advised on the consent forms which he 
signed during his VA hospitalization) occurred during and as a 
result of the VA treatment received.  The infections were treated 
with antibiotics, with no chronic residuals resulting from the 
infections themselves.  As a related matter, contrary to the 
Veteran's assertions there is no indication anywhere in the 
record that the infection was caused by "contaminated" 
equipment, including wires used to close the wound, as will be 
discussed further below.  

The infections required that additional procedures be undertaken, 
and it is apparently on this basis that the Veteran claims that 
additional disability, described as heart and sternum damage, 
resulted from the VA care at issue.  However, the Board is unable 
to ascertain any additional chronic disability which is 
attributable to or was caused by the VA treatment at issue.  The 
Veteran had a serious heart condition, diagnosed as CAD, prior to 
the surgery and continues to be treated for CAD, with no 
indication of any increase in severity or further heart-related 
impairment since the Veteran's August/September 1988 VA 
hospitalization and treatment.  Clinical records do not show that 
the Veteran has any currently manifested chronic sternal damage 
or muscle impairment.  To the extent that the September 1998 
surgery involved sternal debridement and wound closure using the 
bilateral pectoralis muscle flaps, these were necessary actions 
required to complete the surgical procedures to which the Veteran 
consented, as opposed to representing additional disability 
caused by that surgery.  Moreover such events were reasonably 
foreseeable given that the Veteran specifically consented to the 
September 8, 1988, surgery, to include indicating that he 
understood the nature of the procedure being performed.  As such, 
he cannot now credibly claim that the nature of the surgery to 
which he freely consented, also represents the additional 
disability claimed.

As a preponderance of the evidence shows that there was no 
additional disability as a result of VA medical treatment, the 
claim for compensation pursuant to 38 U.S.C. § 1151 fails on this 
basis alone.

For the sake of completeness, the Board will also address the 
matter of foreseeability of the additional disability and the 
standard of care provided by VA/claimed negligence on the part of 
VA.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried out 
only with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof. In order to give 
informed consent, the patient must have decision-making capacity 
and be able to communicate decisions concerning health care.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment. The 
practitioner, who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the patient 
or surrogate the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done. The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion. The practitioner 
must advise the patient or surrogate if the proposed treatment is 
novel or unorthodox. The patient or surrogate may withhold or 
revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that require the use of sedation, 
anesthesia or narcotic analgesia; are considered to produce 
significant discomfort to the patient; have a significant risk of 
complication or morbidity; require injections of any substance 
into a joint space or body cavity; or involve testing for Human 
Immunodeficiency Virus (HIV).

In this case, the most significant evidence pertaining to the 
matter of foreseeability consists of the five consent forms on 
file signed by the Veteran between August 8, 1988 and September 
7, 1988.  Collectively, these five forms, each of which related 
to the specific procedure(s) which were under taken during the 
Veteran's VA hospitalization at issue, reflect that he was 
advised of and understood the nature of the proposed procedures, 
attendant risks involved and the expected results and freely 
consented to the procedures.  Significantly, the first of these 
consent forms signed by the Veteran on August 8, 1988, included 
specifically enumerated risks that might be associated with his 
treatment.  The enumerated risks included: bleeding; stroke; 
heart attack; trouble breathing; infection; damage to a body part 
due to a blocked blood supply; and death.  This evidence 
indicates that the events which occurred after coronary artery 
bypass surgery on August 16, 1988, including infection and the 
need for subsequent additional medical and surgical attention, 
were reasonably foreseeable, as opposed to being unexpected.  

In addition, since a section 1151 claim is a claim for disability 
compensation, as with a claim for service connection, a veteran 
not only is required to establish that additional disability 
occurred following VA treatment but also must submit sufficient 
evidence of a causal nexus between that event and his or her 
current disability, i.e. that additional disability was due to 
negligent or otherwise substandard VA medical care, to be 
ultimately successful on the merits of the claim.  

In this case, the record is entirely negative for any competent 
medical evidence establishing or even suggesting fault or 
negligence on the part of VA in providing care to the Veteran in 
conjunction with the hospitalization and medical procedures 
performed from August 6, 1988 to September 25, 1988.  In a 
statement provided in August 2005, more than 15 years after the 
treatment at issue, the Veteran alleged that he overheard a VA 
doctor and nurse talking about his case and the fact that the 
wire was bad which caused infection.  It must be noted that the 
Court has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  The Veteran's report is particularly 
unreliable in a case such as this one, given the remoteness of 
the recollection and the fact that it is entirely unsubstantiated 
by the copious clinical evidence on file.

In essence, the only evidence of record supporting the Veteran's 
contentions and claim with respect to the alleged inadequate 
standard of care by VA is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to determine the 
appropriate standard of care or to assess the lack thereof.  
Essentially, it is beyond his competence to provide such an 
opinion and accordingly, it is of no probative weight.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the preponderance of the evidence is against 
the Veteran's 38 U.S.C.A. § 1151 claim.  Consequently, the 
benefit-of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for claimed residuals, including heart/sternum damage, 
following VA hospitalization from August 6, 1988 to September 25, 
1988, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


